BOARDMAN, Judge.
The appellant, George Drayton, has failed to demonstrate reversible error with regard to his convictions for assault with intent to commit rape and breaking and entering a dwelling house with intent to commit a felony, to wit: rape and committing an assault upon a person lawfully therein.
The only question before us is whether appellant’s convictions of said offenses are each a facet or phase of the same criminal transaction.
The assault was an essential element of both of said charges and was committed in connection with the attempted rape. Thus, the two offenses were facets of the same criminal act. Cf. Trousdale v. State, Fla. App. 2d, 1974, 287 So.2d 721.
Accordingly, the causes are remanded to the trial court to vacate the sentence imposed on the assault with intent to commit rape. The judgments are affirmed.
McNULTY, C. J., and GRIMES, J., concur.